DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” disclosed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Ice making fan 421
Fan motor 423
Power line 150b
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawing/photograph disclosure is objected to because Figs 45, 48-51, and 69 are shadings. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

Specification
The abstract of the disclosure is objected to because in line 7, the phrase “…and configured guide cool air…” will be interpreted as -- and configured to guide cool air--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 18, line 5: the phrase “the grille ribs 11 may be formed have different inclination angles” will be interpreted as --the grille ribs 11 may be formed have different inclination angles--              
Page 21 line 17: the phrase “The first seat 16” will be interpreted as --the first seat 160--          
Page 21 line 17: the phrase “the center ion” will be interpreted as --the center on--      
Page 26 line 5: the phrase “ice making compartment 13” will be interpreted as --ice making compartment 21--           
Page 36 line 24: the phrase “coo air” will be interpreted as --cool air--       
Page 46 line 12: the phrase “fastening protrusions 312, 323, and 314” will be interpreted as --fastening protrusions 312, 313, and 314--           
Page 47 line 15: the phrase “The communicating channels 620 and 620” will be interpreted as -- The communicating channels 610 and 620--           
Page 48 line 17: the phrase “coo air” will be interpreted as --cool air--             
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Regarding claim 1, the phrase “a second cool air guide channel defined between the grille panel and the shroud and configured guide cool air” will be interpreted as -- a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air--                
Regarding claim 10, the phrase “a first cool air guide channel defined between the grille panel and the shroud and configured guide cool air” will be interpreted as -- a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air--      
Appropriate correction is required.
Claims 2-9 and 11-16 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first fastening protrusion that protrudes forward from a front surface of the shroud” and “a grille panel coupled to a front surface of the shroud” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claims 1, 10, and 17 recite “an evaporator disposed in the freezing compartment” which renders the claim indefinite. The specification and figures fail to illustrate this type of arrangement, and furthermore, Fig. 4 shows both evaporators 31 and 32 located behind the freezing and refrigerating compartments.
Claim 1 recites the limitation "the cool air" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the term “predetermined length” is a relative term which renders the claim indefinite. The term “predetermined length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claim 12 indefinite because it is unclear what “predetermined length” is. See MPEP § 2173.05(d).
Claims 2-9, 11, 13-16, and 18-20 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US20170241694A1, herein after referred to as Ji), in view of Kim et al. (KR20170133840A, herein after referred to as Kim), and in further view of Kawai et al. (JP2013167382A, herein after referred to as Kawai).
Regarding claim 1, Ji teaches a refrigerator comprising: a cabinet (abstract) comprising a refrigerating compartment (refrigerating compartment 110 Fig. 1A) and a freezing compartment (freezing compartment 120 Fig. 1A) disposed below the refrigerating compartment; an ice making compartment (ice making compartment 150 Fig. 1A) disposed at a side of the refrigerating compartment; an evaporator (evaporator 220 Fig. 1A) configured to cool air (paragraph [0052]).
Ji teaches the invention as described above but fails to explicitly teach a shroud that is disposed at a front side of the evaporator and defines a first intake hole and a second intake hole spaced apart from each other, the shroud comprising a first fastening protrusion that protrudes forward from a front surface of the shroud and is disposed adjacent to the first intake hole, and a second fastening protrusion that protrudes forward from the front surface of the shroud and is disposed adjacent to the second intake hole; a grille panel coupled to the front surface of the shroud, the grille panel defining a cool air discharge port configured to discharge cool air into the freezing compartment.
However, Kim teaches a shroud (shroud 90 Fig. 6) that is disposed at a front side of the evaporator (Fig. 4) and defines a first intake hole (fan mounting portion 95 Fig. 6) and a second intake hole (fan mounting portion 96 Fig. 6) spaced apart from each other, the shroud comprising a first fastening protrusion (shroud coupling portion 93 Fig. 6) that protrudes forward from a front surface (evaporator accommodating portion 94 Fig. 6) of the shroud and is disposed adjacent to the first intake hole (Fig. 6), and a second fastening protrusion (shroud coupling portion 93 Fig. 6) that protrudes forward from the front surface of the shroud and is disposed adjacent to the second intake hole (Fig. 6); a grille panel (grill pan 50 Fig. 6) coupled to the front surface of the shroud (Fig. 4), the grille panel defining a cool air discharge port (upper and lower fan outlets 53 and 55 Fig. 6) configured to discharge cool air into the freezing compartment (paragraph [0132]) to provide an air passage for the cold air generated by the evaporator.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Ji to include a shroud that is disposed at a front side of the evaporator and defines a first intake hole and a second intake hole spaced apart from each other, the shroud comprising a first fastening protrusion that protrudes forward from a front surface of the shroud and is disposed adjacent to the first intake hole, and a second fastening protrusion that protrudes forward from the front surface of the shroud and is disposed adjacent to the second intake hole; a grille panel coupled to the front surface of the shroud, the grille panel defining a cool air discharge port configured to discharge cool air into the freezing compartment in view of the teachings of Kim to provide an air passage for the cold air generated by the evaporator.
	The combined teachings teach the invention as described above but fail to explicitly teach the grille panel defining: a first seat that is recessed in a direction away from the shroud and faces the first intake hole, a second seat that is recessed in the direction away from the shroud and faces the second intake hole; a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the first seat and the shroud and coupled to the first fastening protrusion, the freezing fan module being configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the second seat and the shroud and coupled to the second fastening protrusion, the ice making fan module being configured to supply cool air to the second cool air guide channel.
However, Kawai teaches the grille panel (partitioning part 12 Fig. 8) defining: a first seat (fan front part 13a Fig. 7a) that is recessed in a direction away from the shroud and faces the first intake hole (Fig. 8), a second seat (fan front part 14a Fig. 7a) that is recessed in the direction away from the shroud and faces the second intake hole (Fig. 8); a first cool air guide channel (air passage abcd Fig. 8) defined between the grille panel and the shroud (supporting member 18 Fig. 8) and configured to guide cool air from the first intake hole to the cool air discharge port (paragraph [0065] where discharge port 2 of Fig. 7a is considered to be the cool air discharge port); a second cool air guide channel (air passage befc Fig. 8) defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module (freezer compartment fan 13 Fig. 8) disposed between the first seat and the shroud and coupled to the first fastening protrusion (projecting portion 23 Fig. 8), the freezing fan module being configured to supply cool air to the first cool air guide channel (paragraph [0064]); and an ice making fan module (cold storage fan 14 Fig. 8) disposed between the second seat and the shroud and coupled to the second fastening protrusion (projecting portion 24 Fig. 8), the ice making fan module being configured to supply cool air to the second cool air guide channel (paragraph [0064]) to provide attachments for two fans and guide the generated cold air to the different compartments.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a grille panel defining: a first seat that is recessed in a direction away from the shroud and faces the first intake hole, a second seat that is recessed in the direction away from the shroud and faces the second intake hole; a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the first seat and the shroud and coupled to the first fastening protrusion, the freezing fan module being configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the second seat and the shroud and coupled to the second fastening protrusion, the ice making fan module being configured to supply cool air to the second cool air guide channel of Kawai to provide attachments for two fans and guide the generated cold air to the different compartments.
Regarding claim 2, the combined teachings teach further comprising a refrigerating compartment door (115 of Ji) that is configured to open and close at least a portion of the refrigerating compartment (Fig. 1a of Ji), the refrigerating compartment door defining the ice making compartment (150 of Ji).
Regarding claim 4, the combined teachings teach wherein the cool air discharge port comprises: an upper cool air discharge port (upper fan outlet 53 Fig. 6 of Kim) defined above a center (see below annotated Fig. of Kim) of the grille panel; and a lower cool air discharge port (lower fan outlet 55 Fig. 6 of Kim) defined below the upper cool air discharge port.

    PNG
    media_image1.png
    533
    604
    media_image1.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein the cool air discharge port extends across a portion of the first seat (see below annotated Fig. of Kawai).

    PNG
    media_image2.png
    291
    769
    media_image2.png
    Greyscale

Regarding claim 9, the combined teachings teach wherein the second cool air guide channel has a plurality of regions (see below annotated Fig. of Kim) separated by the first fastening protrusion and the second fastening protrusion, and wherein at least one of the plurality of regions is configured to communicate with the first cool air guide channel (see below annotated Fig. of Kim).

    PNG
    media_image3.png
    506
    1041
    media_image3.png
    Greyscale

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Kim, in view of Kawai, and in further view of Jang Young Lack (KR100901033B1, herein after referred to as Jang).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the grille panel defines an opening at an upper portion of the first seat, and wherein the grille panel comprises a flow guide stage that extends from an end of the upper portion of the first seat facing the second seat, the flow guide stage having a rounded shape extending in a direction away from the second seat.
However, Jang teaches wherein the grille panel (out plate 410 Fig. 3) defines an opening (see below annotated Fig. of Jang) at an upper portion (see below annotated Fig. of Jang) of the first seat, and wherein the grille panel comprises a flow guide stage (see below annotated Fig. of Jang) that extends from an end (see below annotated Fig. of Jang) of the upper portion of the first seat facing the second seat, the flow guide stage having an inclined or a rounded shape (see below annotated Fig. Jang) extending in a direction away from the second seat (see below annotated Fig. of Jang) to keep the cold air circulated by the top fan to mix with the cold air circulated by the lower fan.

    PNG
    media_image4.png
    684
    637
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a grille panel that defines an opening at an upper portion of the first seat, and wherein the grille panel comprises a flow guide stage that extends from an end of the upper portion of the first seat facing the second seat, the flow guide stage having a rounded shape extending in a direction away from the second seat in view of the teachings of Jang to keep the cold air circulated by the top fan to mix with the cold air circulated by the lower fan.
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the grille panel comprises a partition rib that is disposed at a rear side of the grille panel and that separates the first cool air guide channel and the second cool air guide channel from each other.
However, Jang teaches wherein the grille panel comprises a partition rib (see below annotated Fig. of Jang) that is disposed at a rear side (see below annotated Fig. of Jang) of the grille panel and that separates the first cool air guide channel (see below annotated Fig. of Jang) and the second cool air guide channel (see below annotated Fig. of Jang) from each other keeping the two fans apart.

    PNG
    media_image5.png
    643
    856
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a grille panel that comprises a partition rib that is disposed at a rear side of the grille panel and that separates the first cool air guide channel and the second cool air guide channel from each other in view of the teachings of Jang to keep the two fans apart.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Kim, in view of Kawai, and in further view of Park et al. (KR20180080651A, herein after referred to as Park).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the freezing fan module is at least partially accommodated in the first seat and fixed to the shroud, and wherein the ice making fan module is at least partially accommodated in the second seat and fixed to the shroud.
However, Park teaches wherein the freezing fan module (cooling fan 190 Fig. 6) is at least partially accommodated in the first seat (accommodating portion 53 Fig. 6) and fixed to the shroud (shroud 56 Fig. 4), and wherein the ice making fan module (fan 57 Fig. 6) is at least partially accommodated in the second seat (see below annotated Fig. of Park) and fixed to the shroud to securely attach both fans.

    PNG
    media_image6.png
    521
    581
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a freezing fan module that is at least partially accommodated in the first seat and fixed to the shroud, and wherein the ice making fan module is at least partially accommodated in the second seat and fixed to the shroud in view of the teachings of Park to securely attach both fans.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Kim, in view of Kawai, and in further view of Kimura et al. (JP2000234838A, herein after referred to as Kimura).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the grille panel further defines an ice making outlet that is separate from the cool air discharge port and configured to supply a portion of cool air in the second cool air guide channel into the freezing compartment, and wherein the refrigerator further comprises an ice maker disposed at the ice making outlet in the freezing compartment.
However, Kimura teaches wherein the grille panel (fan grill 13 Fig. 1) further defines an ice making outlet (first outlet 13a Fig. 7) that is separate from the cool air discharge port (second outlet 13c Fig. 1) and configured to supply a portion of cool air in the second cool air guide channel into the freezing compartment (upper freezing compartment 8 Fig. 7 and paragraph [0005]), and wherein the refrigerator further comprises an ice maker (ice maker 15 Fig. 7) disposed at the ice making outlet in the freezing compartment (Fig. 7) to provide cold air to an ice maker located in the freezer compartment.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a grille panel that further defines an ice making outlet that is separate from the cool air discharge port and configured to supply a portion of cool air in the second cool air guide channel into the freezing compartment, and wherein the refrigerator further comprises an ice maker disposed at the ice making outlet in the freezing compartment in view of the teachings of Kimura to provide cold air to an ice maker located in the freezer compartment.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Kim, in view of Kawai, and in further view of Cheng et al. (US20200124339A1, herein after referred to as Cheng).
Regarding claim 10, Ji teaches a refrigerator comprising: a cabinet (abstract) comprising a refrigerating compartment (refrigerating compartment 110 Fig. 1A) and a freezing compartment (freezing compartment 120 Fig. 1A) disposed below the refrigerating compartment; an ice making compartment (ice making compartment 150 Fig. 1A) disposed at a side of the refrigerating compartment; an evaporator (evaporator 220 Fig. 1A) configured to cool air (paragraph [0052]).
Ji teaches the invention as described above but fails to explicitly teach a shroud disposed at a front side of the evaporator, the shroud defining a first intake hole and a second intake hole spaced apart from each other; a grille panel that is coupled to a front surface of the shroud and defines a cool air discharge port configured to discharge cool air into the freezing compartment.
However, Kim teaches a shroud (shroud 90 Fig. 6) disposed at a front side of the evaporator (Fig. 4), the shroud defining a first intake hole (fan mounting portion 95 Fig. 6) and a second intake hole (fan mounting portion 96 Fig. 6) spaced apart from each other; a grille panel (grill pan 50 Fig. 6) that is coupled to a front surface (evaporator accommodating portion 94 Fig. 6) of the shroud and defines a cool air discharge port (upper and lower fan outlets 53 and 55 Fig. 6) configured to discharge cool air into the freezing compartment (paragraph [0132]) to provide an air passage for the cold air generated by the evaporator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Ji to include a shroud disposed at a front side of the evaporator, the shroud defining a first intake hole and a second intake hole spaced apart from each other; a grille panel that is coupled to a front surface of the shroud and defines a cool air discharge port configured to discharge cool air into the freezing compartment in view of the teachings of Kim to provide an air passage for the cold air generated by the evaporator.
The combined teachings teach the invention as described above but fail to explicitly teach a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel.
However, Kawai teaches a first cool air guide channel (air passage abcd Fig. 8) defined between the grille panel and the shroud (supporting member 18 Fig. 8) and configured to guide cool air from the first intake hole to the cool air discharge port (paragraph [0065] where discharge port 2 of Fig. 7a is considered to be the cool air discharge port); a second cool air guide channel (air passage befc Fig. 8) defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module (freezer compartment fan 13 Fig. 8) disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel (paragraph [0064]); and an ice making fan module (cold storage fan 14 Fig. 8) disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel (paragraph [0064]) to provide attachments for two fans and guide the generated cold air to the different compartments.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel in view of the teachings of Kawai to provide attachments for two fans and guide the generated cold air to the different compartments.
The combined teachings teach the invention as described above but fail to explicitly teach a partition rib that is disposed between the first cool air guide channel and the second cool air guide channel, the partition rib defining a communicating channel configured to guide cool air from the second cool air guide channel to the first cool air guide channel, wherein the communicating channel is positioned closer to the cool air discharge port than to the first intake hole.
However, Cheng teaches a partition rib (guiding rib 42 Fig. 2) that is disposed between the first cool air guide channel (second air supply region 33 Fig. 2) and the second cool air guide channel (air intake region 31 Fig. 2), the partition rib defining a communicating channel (see below annotated Fig. of Cheng) configured to guide cool air from the second cool air guide channel to the first cool air guide channel (see below annotated Fig. of Cheng), wherein the communicating channel is positioned closer to the cool air discharge port (air outlet 14 Fig. 2) than to the first intake hole (air inlet 11 Fig. 2) to allow for a portion of the cold air generated by one fan to be added to the cold air generated by the other fan and create a greater flow of cold air.

    PNG
    media_image7.png
    719
    747
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a partition rib that is disposed between the first cool air guide channel and the second cool air guide channel, the partition rib defining a communicating channel configured to guide cool air from the second cool air guide channel to the first cool air guide channel, wherein the communicating channel is positioned closer to the cool air discharge port than to the first intake hole in view of the teachings of Cheng to allow for a portion of the cold air generated by one fan to be added to the cold air generated by the other fan and create a greater flow of cold air.
Regarding claim 11, the combined teachings teach wherein the partition rib comprises a first partition rib (air guiding rib 42 Fig. 2 of Cheng) and a second partition rib (third air guiding rib 43 Fig. 2 of Cheng) that are disposed between the first cool air guide channel (second air supply region 33 Fig. 2  of Cheng) and the second cool air guide channel (air intake region 31 Fig. 2 of Cheng) and that extend away from each other (Fig. 2 of Cheng), and wherein the communicating channel is defined between end portions of the first partition rib and the second partition rib that are spaced apart from and face each other (see below annotated Fig. of Cheng).

    PNG
    media_image8.png
    792
    741
    media_image8.png
    Greyscale

Regarding claim 12, the combined teachings teach wherein the end portions of the first partition rib and the second partition rib extend parallel to each other (see below annotated Fig. of Cheng), and wherein the communicating channel is an air passage (see below annotated Fig. of Cheng).

    PNG
    media_image9.png
    727
    601
    media_image9.png
    Greyscale

Regarding claim 13, the combined teachings teach wherein the cool air discharge port comprises: an upper cool air discharge port (upper fan outlet 53 Fig. 6 of Kim) defined above a center (see below annotated Fig. of Kim) of the grille panel; and a lower cool air discharge port (lower fan outlet 55 Fig. 6 of Kim) defined below the upper cool air discharge port.

    PNG
    media_image1.png
    533
    604
    media_image1.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the communicating channel comprises a first communicating channel (see below annotated Fig. of Cheng).

    PNG
    media_image10.png
    704
    481
    media_image10.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the first communicating channel configured to guide cool air toward the upper cool air discharge port.
However, Applicant has not disclosed that having the first communicating channel configured to guide cool air toward the upper cool air discharge port does anything more than produce the predictable result of providing cold air to the freezing compartment. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing cold air to the freezing compartment.
Further, it is understood, claim 14 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, the combined teachings teach wherein the communicating channel further comprises a second communicating channel (see below annotated Fig. of Cheng) configured to guide cool air toward the lower cool air discharge port (see below annotated Fig. of Cheng).

    PNG
    media_image11.png
    710
    553
    media_image11.png
    Greyscale

Regarding claim 16, the combined teachings teach the invention as described above but fail to explicitly teach wherein the second communicating channel is positioned below the ice making fan module.
However, Applicant has not disclosed that having the second communicating channel positioned below the ice making fan module does anything more than produce the predictable result of providing cold air to the freezing compartment. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing cold air to the freezing compartment.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Kim, in view of Kawai, in view of Cheng, and in further view of Iwabuchi et al. (JP2018124060A, herein after referred to as Iwabuchi).
Regarding claim 17, Ji teaches a refrigerator comprising: a cabinet (abstract) comprising a refrigerating compartment (refrigerating compartment 110 Fig. 1A) and a freezing compartment (freezing compartment 120 Fig. 1A) disposed below the refrigerating compartment; an ice making compartment (ice making compartment 150 Fig. 1A) disposed at a side of the refrigerating compartment; an evaporator (evaporator 220 Fig. 1A) configured to cool air (paragraph [0052]).
Ji teaches the invention as described above but fails to explicitly teach a shroud that is disposed at a front side of the evaporator and defines a first intake hole and a second intake hole spaced apart from each other; a grille panel that is coupled to a front surface of the shroud and defines a cool air discharge port configured to discharge cool air into the freezing compartment.
However, Kim teaches a shroud (shroud 90 Fig. 6) that is disposed at a front side of the evaporator (Fig. 4) and defines a first intake hole (fan mounting portion 95 Fig. 6) and a second intake hole (fan mounting portion 96 Fig. 6) spaced apart from each other; a grille panel (grill pan 50 Fig. 6) that is coupled to a front surface of the shroud (evaporator accommodating portion 94 Fig. 6) and defines a cool air discharge port (upper and lower fan outlets 53 and 55 Fig. 6) configured to discharge cool air into the freezing compartment (paragraph [0132]) to provide an air passage for the cold air generated by the evaporator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Ji to include a shroud that is disposed at a front side of the evaporator and defines a first intake hole and a second intake hole spaced apart from each other; a grille panel that is coupled to a front surface of the shroud and defines a cool air discharge port configured to discharge cool air into the freezing compartment in view of the teachings of Kim to provide an air passage for the cold air generated by the evaporator.
The combined teachings teach the invention as described above but fail to explicitly teach a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel.
However, Kawai teaches a first cool air guide channel (air passage abcd Fig. 8) defined between the grille panel and the shroud (supporting member 18 Fig. 8) and configured to guide cool air from the first intake hole to the cool air discharge port (paragraph [0065] where discharge port 2 of Fig. 7a is considered to be the cool air discharge port); a second cool air guide channel (air passage befc Fig. 8) defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module (see below annotated Fig. of Kawai) disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel (paragraph [0064]); and an ice making fan module (see below annotated Fig. of Kawai) disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel (paragraph [0064]) to provide attachments for two fans and guide the generated cold air to the different compartments.

    PNG
    media_image12.png
    563
    959
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the first intake hole to the cool air discharge port; a second cool air guide channel defined between the grille panel and the shroud and configured to guide cool air from the second intake hole to the ice making compartment; a freezing fan module disposed between the grille panel and the shroud and configured to supply cool air to the first cool air guide channel; and an ice making fan module disposed between the grille panel and the shroud and configured to supply cool air to the second cool air guide channel in view of the teachings of Kawai to provide attachments for two fans and guide the generated cold air to the different compartments.
The combined teachings teach the invention as described above but fail to explicitly teach wherein a diameter of the second intake hole is less than a diameter of the first intake hole.
However, Iwabuchi teaches wherein a diameter of the second intake hole (intake hole diameter of fan 9a Fig. 3) is less than a diameter of the first intake hole (intake hole diameter of fan 9b Fig. 3; it is understood by Examiner that fan 9a which is smaller than fan 9b would have a smaller intake see [0070]) to increase the efficiency of the fan and promote energy saving (see paragraph [0069] of Iwabuchi).
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a diameter of the second intake hole that is less than a diameter of the first intake hole in view of the teachings of Iwabuchi to increase the efficiency of the fan and promote energy saving.
The combined teachings teach the invention as described above but fail to explicitly teach a partition rib that separates the first cool air guide channel and the second cool air guide channel from each other.
However, Cheng teaches a partition rib (guiding rib 42 Fig. 2) that separates the first cool air guide channel (second air supply region 33 Fig. 2) and the second cool air guide channel (air intake region 31 Fig. 2) from each other allowing for the cold air generated by both fans to stay apart.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a partition rib that separates the first cool air guide channel and the second cool air guide channel from each other in view of the teachings of Cheng to allow for the cold air generated by both fans to stay apart.
Regarding claim 18, the combined teachings teach wherein the ice making fan module comprises an ice making fan (refrigerator compartment fan 14 Fig. 2 of Kawai), and the freezing fan module comprises a freezing fan (freezer compartment fan 13 Fig. 2 of Kawai), and where a size and a shape of the ice making fan are identical to a size and a shape of the freezing fan, respectively (paragraph [0010] of Kawai).
Regarding claim 19, the combined teachings teach wherein the ice making fan is configured to rotate at a higher speed than the freezing fan (paragraph [0009] of Kawai).
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the shroud comprises a covering member that extends along an inner circumferential surface of the second intake hole such that the diameter of the second intake hole is less than the diameter of the first intake hole.
However, it is understood that Iwabuchi is teaching that fan 9a is smaller than fan 9b (see paragraph [0070] of Iwabuchi). Therefore, to accommodate both fans, the back cover would need to incorporate two intake holes of different sizes.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763